Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement entered on August 6th, 2020 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.
The information disclosure statement filed August 6th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Referenced application 11/928,939 as presented on page 12 of 19 is directed to a Semiconductor Fabrication Method and not a System and Method for Betting on a Subset of Participants in an event as described.  While the discrepancy is understood to be resultant of a typographical error in the listing of claim number, appropriate clarification by the applicant is required to allow consideration of the same.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer implemented method for managing bets (i.e., a process) in claims 2-19 and an apparatus for managing bets (i.e., a machine) in claims 20 and 21.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 2. A method for managing bets on a gaming system over a network with interfaces of computing devices, the method comprising: 
at a network interface of a computing device of a gaming system, receiving, from a network interface of a computing device of a bettor, data representing a combination group bet from the bettor, the combination group bet having first and second group bets for an event having a set of participants, wherein: 
the first group bet comprises a bet that any one participant from among a first subset of the participants in the event will win the event, and
the second group bet comprises a bet that any one participant from among a second subset of the participants in the event will win the event;
the participants in the first and second subsets left open at the time that the bet is placed, the computing device of the gaming system providing a data representation to a display interface of the computing device of the bettor of a definition by which participants will be allocated to the subsets at a time after the bet is placed, the two subsets to be disjoint from each other, the payout amount for the combination group bet to be based at least in part on the amounts bet on the participants, and whether the winning participant is in one of the subsets, and if so, which subset of participants includes the winning participant; and 
when a winner of the event is identified, by the computing device of the gaming system, transforming data to calculate a payout for the combination group bet, and fixing the payout amounts in memory of the computing device of the gaming system, 
wherein an odds payout for at least one of the group bets is fixed at the time, or substantially at the time, that the group bet is placed; 
receiving, at the computing device of the gaming system, via a betting system interface of a self-serving machine, an electronic message including data representing payment associated 03-6152CIP2-C1_200103_PA2PATENTApplication Serial No.: 16/723,347 Attorney Docket No.: 03-6152CIP2-C1 with the combination group bet, in response to physical activation of payment entry at the self- service machine; 
transmitting, from the computing device of the gaming system, via the betting system interface of the self-serving machine, an electronic command to cause dispense from self-serving machine a printout of payment based on the payout; and 
receiving, at the computing device of the gaming system, via a betting system interface of a self-serving machine, an electronic message including data representing payment associated with the payout, in response to physical activation of payment entry of the printout of payment at the self-service machine.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer gaming system, computing devices, a memory, a processor, a display interface, a network, a betting system interface, a self-serving machine, a printout, and a network interface it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  slot machines, draw poker machines, lottery vending machines, arcade machines, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer gaming system, computing devices, a memory, a processor, a display interface, a network, a betting system interface, a self-serving machine, a printout, and a network interface amount(s) to no more than: (i) mere instructions to implement the 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (See Applicant’s Specification Pages 12, Lines 1-16, Page 13, Lines 20-30).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-21 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 2 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715